DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      KENDRIA ALEXIS WALKER,
                             Appellant,

                                    v.

          MELDON KEYON BULLOCK and TONYA BULLOCK,
                         Appellees.

                    Nos. 4D19-2616 and 4D19-2617

                           [October 21, 2020]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case
Nos. DVCE-19-004179 and DVCE-19-004178.

   Kendria Alexis Walker, Coral Springs, pro se.

   No appearance for appellees.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

GROSS and GERBER, JJ., concur.
WARNER, J., concurs with opinion.

WARNER, J., concurring.

   This is an appeal of a final judgment for protection against stalking.
The issue appellant seeks to have this court review is whether the evidence
was insufficient to prove that appellant engaged in any stalking activity,
mainly because the texts which appellees contended were harassing did
not come from appellant’s phone. This is quintessentially an issue which
requires a review of the record. Appellant has not provided a transcript of
the trial or a statement of evidence pursuant to Florida Rule of Appellate
Procedure 9.200(b)(5) (2019). Therefore, we must presume that the trial
court’s rulings are correct and supported by competent substantial
evidence. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,
1152 (Fla. 1979) (“Without a record of the trial proceedings, the appellate
court can not properly resolve the underlying factual issues so as to
conclude that the trial court's judgment is not supported by the
evidence[.]”).

   In a companion case against another party who sought an injunction
against appellant for sending harassing texts, appellant did provide a
record and successfully argued that the court erred in admitting text
messages into evidence, because the messages could not be authenticated.
See Walker v. Harley-Anderson, No. 4D19-2216, 2020 WL 5372302 (Fla.
4th DCA Sept. 9, 2020). The same might have been true in this case, but
without a record of the proceedings, we are bound by the Applegate
presumption that the court acted properly.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2